DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over PENG JUNBIAO (FP: CN102832235A, translation and original patent is provided by applicant, also it is cited in PCT report as well), herein after PENG, in view of YAMAZAKI et al. (US PGpub: 2015/0221774 A1), herein after YAMAZAKI.
Regarding claim 1, PENG teaches  metal oxide (MO) semiconductor, wherein the metal oxide semiconductor is implemented by respectively doping at least an oxide of rare earth element R and an oxide of rare earth element R' into an indium-containing metal oxide MO-In2O3 semiconductor to form an InxMyRnR’mOz, semiconductor material, wherein x+y+m+n= 1, 0.4≤x< 0.9999, 0≤y<0.5 (Optionally, the amount of the trace 
PENG does not explicitly teach RO is used as a light stabilizer, 0≤y<0.5, x+y = 1.
However, YAMAZAKI teaches an oxide of rare earth element R' is used as a light stabilizer, 0≤y<0.5, (Paragraph [0196]-[0202]). This is actually well known in the industry as evidenced by NPL: “The role of rare earth oxides as promoters and stabilizers in combustion catalysts” by Sara et al. in ABSTRACT (NPL is attached. The composition and ration of the material can be manipulated to achieve high field-effect mobility).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI in order to reduce fluctuations in electrical 
Regarding claim 2, PENG teaches the oxide of the rare earth element R is a carrier concentration control agent (Paragraphs [0004]-[0100], and FIG. 1. The oxide semiconductor material provided by the present invention introduces new dopants with low electronegativity (rare earth element, rare earth element oxide, group 4B element, group 4B element oxide, group 5B element or group 5B element oxide), Can suppress excessive intrinsic carriers, adjust the threshold voltage of the TFT device, and reduce the sub-threshold swing of the TFT device Also, in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 3, PENG
Regarding claim 4, PENG teaches the MO semiconductor of claim 1, wherein the oxide of the rare earth element R' is a light stabilizer (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 5, PENG teaches the MO semiconductor of claim 1. wherein the oxide of the rare earth element R' is one material selected from praseodymium oxide, terbium oxide. cerium oxide and dysprosium oxide or a combination of any two or more thereof (Paragraphs [0004]-[0100], and FIG. 1. The trace dopant includes any one or a combination of two or more of rare earth elements, rare earth element oxides, group 4B elements, group 4B element oxides, group 5B element or group 5B element oxides.
Optionally, the rare earth element is any one of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Sc, and Y; The group B element is any one of Ti, Zr and Hf; the group 5B element is any one of V, Nb and Ta). 
Regarding claim 6, PENG teaches the MO semiconductor of claim 1, wherein in MO, MI is one material selected from Zn, Ga, Sn, Ge, Sb, Al, Mg, Ti, Zr, Hf, Ta, and W or a combination of any two or more thereof (Paragraphs [0004]-[0100], and FIG. 1, The x, y and z represent the atomic ratio of Al, In and Zn in the AlxInyZnz oxide; the target atomic ratio is 0.01≤x≤0.2, 0.3≤y≤0.7, 0.3≤z≤0.7, and x + y + z = 1;).
Regarding claim 7, PENG teaches the MO semiconductor of claim 1, wherein the MO semiconductor is prepared into a film by adopting any one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, a laser deposition process, a Reactive-Plasma Deposition (RPD) process and a solution method (Paragraphs [0004]-[0100], First, an Al thin film with a thickness of 
Regarding claim 8, PENG teaches a thin-film transistor, comprising a gate electrode, an active layer, an insulating layer located between the gate electrode and the active layer, a source electrode and a drain electrode electrically connected to both ends of the active layer respectively, and a spacer layer, wherein the active layer is the MO semiconductor of claim 1 (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization. a thin film transistor (a schematic diagram of its structure is shown in FIG. 1). 1 shows the structure of the thin film transistor according to the embodiment, including: a substrate 10, a gate 11, an insulating layer 12, a channel layer 13, a source 14a and a drain 14b; wherein, the gate 11 is located on the substrate 10 Above, the insulating layer 12 is located above the gate electrode 11, the channel layer 13 is located above the insulating layer 12, and the source electrode 14a and the drain electrode 14b are located at both ends of the channel layer 13, respectively).
Regarding claim 9, PENG teaches the thin-film transistor of claim 8, wherein the spacer layer is one layer structure selected from a silicon oxide thin-film, a silicon nitride thin-film and a silicon oxynitride thin-film prepared by plasma-enhanced chemical vapor deposition or a laminated structure composed of any arbitrary two or more thereof (a an insulating layer 12, a channel layer 13, a source 14a and a drain 14b; wherein, the gate 11 is located on the substrate 10 Above, the insulating layer 12 is located above the gate electrode 11, the channel layer 13 is located above the insulating layer 12, and the source electrode 14a and the drain electrode 14b are located at both ends of the channel layer 13, respectively. Paragraphs [0004]-[0100]. Insulating layers known to be made of SIN, Silicon oxide or silicon oxynitride material as known in the industry).
Regarding claim 10, PENG teaches application of the thin-film transistor of claim 8 in a display panel or a detector (Paragraphs [0004]-[0100], especially in the background technique).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEIKH MARUF/Primary Examiner, Art Unit 2828